         Case 3:18-cv-01008-SDD-RLB                     Document 149           06/01/20 Page 1 of 4



                                   UNITED STATES DISTRICT COURT

                                   MIDDLE DISTRICT OF LOUISIANA

CHRISTOPHER D. EUSTICE                                                            CIVIL ACTION

VERSUS
                                                                                  NO. 18-1008-SDD-RLB
STATE OF LOUISIANA THROUGH
THE BOARD OF SUPERVISORS OF
LOUISIANA STATE UNIVERSITY AND
AGRICULTURAL AND MECHANICAL COLLEGE,
ET AL.


                                                      ORDER

         Before the Court is Plaintiff’s Financial Affidavit – CJA 23 filed on May 22, 2020. (R.

Doc. 147).1 Plaintiff simultaneously filed an Amended Notice of Appeal. (R. Doc. 148).2 It

appears that Plaintiff is attempting to obtain leave to proceed in forma pauperis (“IFP”) with

respect to his asserted appeal.

         The Court is unable to determine whether Plaintiff is qualified to proceed IFP on appeal

based upon the instant filing. The form provides that Plaintiff earns $560 per month through

self-employment. (R. Doc. 147 at 1).3 Plaintiff asserts that he supports “8 dependents,” which

includes two dogs, two cats, his retired parents, and his sister- and brother-in law. (R. Doc. 147

at 1). Plaintiff also asserts that he has $200,000 in unidentified debt for which he pays $20,000

monthly. (R. Doc. 147 at 1). The source of these monthly payments is unclear as Plaintiff does




1
  The form submitted by Plaintiff – CJA 23 – is for the determination of financial eligibility for representation or
other services pursuant to the Criminal Justice Act.
2
  Plaintiff filed a Notice of Interlocutory Appeal on February 6, 2020. (R. Doc. 129). Plaintiff did not seek leave to
proceed in forma pauperis on appeal at that time.
3
  Plaintiff states on the form that he earns “-$560” a month. There is no information to support a finding that
Plaintiff earns a negative income.
         Case 3:18-cv-01008-SDD-RLB                  Document 149          06/01/20 Page 2 of 4



not identify any sources of additional income, his property, or whether he has any cash or assets

in personal checking or savings accounts.4

        Given the foregoing, the Court will require Plaintiff to submit additional information to

establish that he is entitled to proceed IFP on appeal. This documentation must identify each of

the following or specific indicate that there is nothing to report for a particular category:

(1) Plaintiff’s specific sources of income for the past 12 months from:

        (a) business, professional, or other self-employment,

        (b) rent payments, interest, or dividends,

        (c) pension, annuity, or life insurance payments,

        (d) disability, or worker’s compensation payments,

        (e) gifts, or inheritances, and

        (f) any other sources;

(2) the amount of money Plaintiff has in cash, including

        (a) any cash that is in his possession,

        (b) any cash in any personal checking or savings account; and

        (c) any money in any money market account, brokerage account of Certificate of Deposit;

(3) any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial

instrument or thing of value owned by Plaintiff, including any item of value held in someone

else’s name.

(4) Identify the estimated monthly expenses for the following:


4
  At the commencement of this action, Plaintiff filed a Motion to Proceed In Forma Pauperis by submitting AO
Form 240 (Application to Proceed In District Court Without Prepaying Fees of Costs (Short Form)). (R. Doc. 2). In
that submission, Plaintiff provided that his monthly income was $5,000 per month from his employer
OpticsandAmmo, LLC, his expenses were $20,000-$30,000 per month, he had $45,000 in cash or personal savings
or checking accounts, and he obtained other income in the past twelve months from self-employment income, rental
income, gifts or inheritance, and “litigation settlements.” (R. Doc. 2 at 1). The Court denied the motion because
Plaintiff had sufficient funds to pay the filing fee. (R. Doc. 4).
Case 3:18-cv-01008-SDD-RLB               Document 149       06/01/20 Page 3 of 4



(a) Rent or home-mortgage payment (including lot rented for mobile home)

       Are real estate taxes included?

       Is property insurance included?

(b) Utilities (electricity, heating fuel, water, sewer, and telephone)

(c) Home maintenance (repairs and upkeep)

(d) Food

(e) Clothing

(f) Laundry and dry-cleaning

(g) Medical and dental expenses

(h) Transportation (not including motor vehicle payments)

(i) Recreation, entertainment, newspapers, magazines, etc.

(j) Insurance (not deducted from wages or included in mortgage payments)

       Homeowner's or renter's

       Life

       Health

       Motor vehicle

       Other

(k) Taxes (not deducted from wages or included in mortgage payments) (specify)

(l) Installment payments

       Motor vehicle:

       Credit card (name):

       Department store (name):

       Other:
        Case 3:18-cv-01008-SDD-RLB            Document 149       06/01/20 Page 4 of 4



       (m) Alimony, maintenance, and support paid to others

       (n) Regular expenses for operation of business, profession, or farm (attach detailed

statement)

       IT IS ORDERED that Plaintiff must submit the foregoing information within 10 days of

the date of this Order. The Court will determine whether to grant Plaintiff leave to proceed IFP

on appeal after the submission of this information.

       Signed in Baton Rouge, Louisiana, on June 1, 2020.



                                             S
                                             RICHARD L. BOURGEOIS, JR.
                                             UNITED STATES MAGISTRATE JUDGE
